EXHIBIT 10.2

GUARANTY

WHEREAS,

The RHL Group, Inc., a California corporation ("RHL Group") has agreed to lend
certain funds to MyMedicalRecords, Inc., a Delaware corporation (formerly
mymedicalrecords.com, Inc.) ("MMR");



WHEREAS

, MMR is the wholly owned subsidiary of MMRGlobal, Inc., a Delaware corporation
(formerly MMR Information Systems, Inc., formerly Favrille, Inc.) ("Parent" or
"Guarantor"); and



WHEREAS, Parent desires to induce the RHL Group to so enter into the Agreement
to lend certain funds to MMR;

The Parties agree as follows:

(1) For valuable consideration, the Guarantor unconditionally guarantees and
promises to pay to RHL Group, or at its order, in lawful money of the United
States, an amount equal to any and all sums that are, or will be, due and owing
under those certain